Citation Nr: 0319432	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  94-28 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  The propriety of the initial 30 percent evaluation for an 
organic personality disorder due to a subdural hematoma.  

2.  The propriety of the initial 30 percent rating for 
residuals of a subdural hematoma with subsequent headaches, 
light sensitivity, and mild decreased visual acuity. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran served on active duty from July 1981 to June 
1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1992 rating decision 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for history of 
subdural hematoma with subsequent headaches, light 
sensitivity and mild decreased visual acuity.  A 10 percent 
evaluation was assigned at that time.  During the course of 
the appeal, the RO increased the initial rating to 30 
percent.  In an April 2002 rating decision, the RO assigned a 
separate 30 percent rating for an organic personality 
disorder due to residuals of a subdural hematoma.  

The veteran's claim has been before the Board in January 
1997, February 1998, and May 1999.  


FINDING OF FACT

The veteran has disturbances of motivation and mood, and 
difficulty with maintaining social and work relationships; 
however, the veteran does not have occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; or impaired abstract 
thinking.  



CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent for 
an organic personality disorder due to residuals of a 
subdural hematoma are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § § Part 4, 4.7, 4.124 (a), Diagnostic Code 
8045; 4.130, Diagnostic Code 9327 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran underwent a VA examination in September 1995.  
There was no anxiety, psychosis, or depression.  Diagnosis 
was headaches secondary to subdural hematoma.   

The veteran underwent a May 1997 VA neuropsychological 
evaluation.  He suffered from severe headaches, occurring 
weekly.  There was no evidence of hallucinations or 
delusions, and the veteran appeared oriented in all spheres.  
His memory seemed to be in the low range of normal.  His 
cognitive abilities appeared to be intact.  Language tests 
were within normal limits.  The examiner commented that there 
was suggestive evidence of an injury-related personality 
change.  The examiner commented that the veteran's demeanor 
was reserved, almost rigid, with restricted affect, and that 
he had no friends, and no leisure activities.  Diagnosis was 
organic personality syndrome with a GAF score of 60.  

The veteran underwent a May 1997 VA psychiatric examination.  
He stated that he had been suspended several times from his 
job where he worked for the Post Office because of his 
headaches.  He stated that he sat in a quiet, dark room when 
these headaches came.  He denied any problems of mood, 
concentration, or memory.  Examination showed that the 
veteran exhibited no bizarre motor movements or tics.  His 
mood was somewhat sullen and withdrawn, and his affect 
appropriate.  There were no delusions, hallucinations, or 
ideas of reference or suspiciousness.  He was oriented times 
3.  His memory appeared to be intact.  His insight, judgment, 
and intellectual capacity all appeared to be adequate.  
Diagnosis was organic personality disorder.  
 
The veteran underwent a July 1998 VA neurological 
examination.  He stated that he got headaches about 2-3 times 
per month, lasting one hour to a couple of days.  They 
occurred in the forehead or one side or the other.  It mainly 
throbbed at one certain point or another.  With the 
headaches, he might get photophobia, nausea, dizziness, space 
feeling or eye pain.  The headaches were brought on by bright 
lights.  They got better with Imitrex and Roxicet  He had to 
miss work a couple of time per week because of the headaches.  

Examination showed that the veteran was oriented and alert.  
He was not hostile or belligerent.  He was not irritable.  He 
was pleasant, cooperative, but somewhat distant from the 
examiner.  He displayed little personal warmth.  His speech 
was normal in rate and tone.  There was no pressured speech, 
flight of ideas, or loose associations.  He was not 
tangential.  His answers were goal-directed.  He had no 
hallucinations, delusions, paranoia, or ideas of reference.  
His affect was no depressed or flat.  He was not anxious.  He 
was oriented and alert.  His memory and judgment and insight 
seemed alright.  His gait was normal.  His speech was normal.  
There was no dysarthria.  The cerebellum showed good rapid 
alternating movements, good finger-to-nose, no ataxia, and no 
tremor.  Sensory was intact to touch and vibration.  Motor 
showed good strength throughout, no pronator drift, and good 
grips.  Diagnoses were subdural hematoma with headaches, and 
personality disorder.  The examiner did not think it was 
organic, but more long-term.  

The veteran underwent a VA examination in November 2001.  He 
stated that he continued to have headaches, and they lasted 
up to 5 or 6 days.  He stated that his condition had been 
stable for the past 7-8 years.  He said that he had changed 
since his head surgery.  He stated that he felt withdrawn, 
and did not go out much.  He denied any suicide attempts or 
panic attacks.  He said his concentration was fair.  He was 
not overly anxious.  He said his temper was not volatile.  He 
did not feel depressed.  He was seen for an evaluation in 
Fayetteville several years ago.  He did not take psychotropic 
medications.  He had been in the postal service for the past 
7-8 years.  He worked full-time as a retail analyst.  He 
stated that he missed about 20 weeks in the past year because 
of headaches.  He indicated that he was about once a year 
threatened with dismissal because of his poor attendance 
rate.  He ate out most of the time.  He stated that he did 
not have any friends.  He went to church.  

Examination showed that the veteran was alert and 
cooperative.  There were no loosened associations or flight 
of ideas, or no bizarre motor movements or ticks.  His mood 
was subdued.  His affect was appropriate.  He did not have 
nightmares, flashbacks, or intrusive thoughts.  He did not 
have homicidal or suicidal ideations.  There were no 
delusions, hallucinations, ideas of reference, or 
suspiciousness.  He was oriented times 3.  His memory was 
good.  His insight and judgment appeared to be adequate as 
was his intellectual capacity.  Diagnoses were organic 
personality disorder, and status-post subdural hematoma with 
headaches.  A GAF score of 60 was assigned to indicate 
moderate symptoms with moderate difficulty in social and 
occupational functioning, few friends, or conflicts with 
coworkers.  There was no evidence of multi-infarct dementia 
and his psychological testing done in 1997 showed no evidence 
of it at that time.  The veteran's GAF represented definite 
impairment of social and industrial adaptability of a 
moderate type.  The veteran's prognosis was poor.  

In a January 2002 VA addendum, the examiner commented that 
the veteran's GAF score had been 60.  




Analysis

Relevant laws and regulations, including the Veterans Claims 
Assistance Act of  2000

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in numerous statements and 
supplemental statements of the case.  In these documents, the 
RO also provided notice of what evidence it had considered.    

In February 2001, the RO sent the veteran a VCCA letter.  In 
said letter, the RO asked the veteran to tell it about any 
additional evidence he wanted obtained.  The letter told the 
veteran that the RO was required to make reasonable efforts 
in obtaining relevant records and to inform the veteran about 
the attempts.  Throughout the appeal and in the VCAA letter, 
the veteran has been asked to provide VA with information 
about other evidence that might be available, and was told VA 
would assist him in obtaining additional evidence (such as 
private medical reports and reports from federal agencies).  
In short, the RO has informed the appellant which information 
and evidence that the appellant was to provide to VA and 
which information and evidence that the VA would attempt to 
obtain on behalf of the appellant.    38 C.F.R. § 3.159 (b) 
(2002); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  He was 
afforded several VA examinations to determine the current 
severity of his organic personality disorder.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.  In short, the requirements under the VCAA have 
been met.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account, and that the 
rating must consider whether stepped ratings are appropriate.

In the present case, the veteran is expressing 
dissatisfaction with the initial 30 percent rating assigned 
following the grant of service connection for his organic 
personality disorder.  Therefore, all of the evidence 
following the grant of service connection (not just the 
evidence showing the present level of disability) must be 
considered in evaluating the veteran's claims.  The RO did 
consider all of the evidence following the grant of service 
connection so the veteran's claim is in appropriate appellate 
status.  


The propriety of the initial 30 percent evaluation for an 
organic personality disorder due to a subdural hematoma.

The criteria for the assignment of disability ratings for 
brain disease due to trauma are found in Code 8045, which 
specifies that purely neurological disabilities such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045- 
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Psychiatric symptomatology due to brain trauma are rated 
under Code 9304, the code for dementia due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  38 C.F.R. § 4.124a, Code 8045; 38 C.F.R. 
§ 4.130, Code 9304 (2002).

In an April 2002 rating decision, the RO assigned a separate 
30 percent rating for an organic personality disorder due to 
residuals of a subdural hematoma.  The RO assigned an 
effective date of May 6, 1997.  The veteran has not argued 
with the effective date assigned for his organic personality 
disorder.  For that reason, only the new general rating 
formula for mental disorders effective November 7, 1996, is 
applicable in this instance.   Therefore, the RO has 
considered all of the criteria applicable to the veteran's 
claim.  Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).

The new general rating formula for mental disorders under 
38 C.F.R. § 4.130 (by which dementia due to head trauma under 
Diagnostic Code 9327 is to be rated), effective November 7, 
1996, are as follows:

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

When there is a question as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.   

In order to receive an initial rating of 50 percent disabling 
under the new diagnostic criteria for organic personality 
disorder, the evidence must show that there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The evidence on file does not support such a 
finding.  

The evidence shows that the veteran has disturbances of 
motivation and mood.  At his November 2001 VA examination, 
his mood was subdued, and at his May 1997 VA examination, his 
mood was somewhat sullen and withdrawn.  Similarly, the 
evidence shows that the veteran has difficulty with 
establishing and maintaining effective work and social 
relationships.  The veteran stated at several VA examinations 
that he did not have any friends.  

The veteran does not have a flattened affect.  At his May 
1997 and November 2001 psychiatric examinations, his affect 
was appropriate.  Similarly, the evidence does not show 
circumstantial, circumlocutory, or stereotyped speech.  At 
the veteran's July 1998 VA examination, his speech was normal 
in rate and tone.  The veteran has not reported panic 
attacks.  The veteran has not had impairment of his memory.  
At VA examinations in May 1997, July 1998, and November 2001, 
the veteran's memory was normal.  He has not had impaired 
judgment.  VA examinations in May 1997, July 1998, and 
November 2001 all showed normal judgment.  The evidence has 
not shown impaired abstract thinking, or difficulty 
understanding complex commands.  At the veteran's May 1997 VA 
examination, his intellectual capacity appeared to be 
adequate.    

There is no question that the medical evidence shows that the 
veteran has had disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  However, in terms of missing work, the 
veteran's occupational impairment is not because of his 
organic personality disorder, but rather, because of his 
service-connected headaches.  Also, as pointed out above, the 
veteran has not had flattened affect, abnormal speech, panic 
attacks, difficulty in understanding complex commands, 
impairment of memory, impaired judgment, or impaired abstract 
thinking.  

Accordingly, under the criteria of 38 C.F.R. § 4.130, 
Diagnostic Code 9327, effective November 7, 1996, the 
veteran's organic personality disorder was appropriately 
evaluated at 30 percent disabling for the entire period from 
the grant of service connection to the present.

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).  

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special VA examinations to determine the severity of 
the veteran's organic personality disorder.  The record is 
complete with records of prior medical history and rating 
decisions.  Therefore, the RO and the Board have considered 
all the provisions of Parts 3 and 4 that would reasonably 
apply in this case.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  Therefore, 
the initial 30 percent rating assigned for the veteran's 
organic personality disorder was proper and the veteran's 
claim is denied.


ORDER

The initial 30 percent rating assigned for an organic 
personality disorder was proper and is maintained.  


REMAND

The veteran should be provided with a VA examination in which 
the examiner determines the residuals of the veteran's 
subdural hematoma with subsequent headaches, light 
sensitivity, and mild decreased visual acuity.  In a recent 
decision, the United States Court of Appeals for the Federal 
Circuit invalidated, in part, the Board's development 
authority.  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003) the United States Court of Appeals for the Federal 
Circuit (Federal Circuit).  For that reason, the veteran's 
claim must be remanded so that the RO can do the development 
needed in this case.  

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  Obtain the veteran's treatment 
records for the period February 2001 to 
the present from the following medical 
facilities:

A.  North Carolina Comprehensive 
Headache Clinic, 2501 Atrium Dr., 
4th Floor, Suite 400, Raleigh, North 
Carolina,  27607.  

B.  Rex Clinic, 1515 Southwest Cary 
Parkway, Suite 200, Cary, North 
Carolina  27514

3.  After the aforementioned records are 
obtained, the RO should schedule the 
veteran for a VA examination regarding 
his headaches.  Send the claims folder to 
the examiner for review in conjunction 
with the examination.  The report of the 
examination must include responses to 
each of the following items: 

A.  Does the veteran have very 
frequent completely prostrating and 
prolonged headache attacks 
productive of severe economic 
inadaptability?

B.  State in square inches or square 
centimeters the size of the "burr 
holes" on the veteran's skull.

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

5.  The RO should readjudicate the 
appellant's claim of the propriety of the 
initial 30 percent rating for residuals 
of a subdural hematoma with subsequent 
headaches, light sensitivity, and mild 
decreased visual acuity.  In the event 
that the claim is not resolved to the 
satisfaction of the appellant, he should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

